
	

113 S2729 IS: Private Landowner Protection Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2729
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Pryor (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to require the Secretary of the Interior to publish and
			 make available for public comment a draft economic analysis at the time a
			 proposed rule to designate critical habitat is published.
	
	
		1.Short title
			This Act may be cited as the
		  Private Landowner Protection Act of 2014.2.Draft economic analysis for critical habitat designationSection 4(b)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(2)) is amended—(1)in the first sentence, by striking (2) The Secretary shall and inserting the following:(2)Critical habitat designation(A)In generalThe Secretary shall;(2)in the second sentence, by striking The Secretary may and inserting the following:(B)ExclusionsThe Secretary shall; and(3)by adding at the end the following:(C)Draft economic impact analysis(i)In generalAt the time a proposed rule to designate critical habitat for a species is published, the Secretary
			 shall publish
			 and make available for public comment an analysis that—(I)examines the public and private economic effects of all actions that are related to a critical
			 habitat designation or the protection of the species, including, at a
			 minimum, any effects on—(aa)land use;(bb)property values;(cc)the provision of water, power, and other public services;(dd)employment;(ee)revenues available for State and local governments, including a political subdivision of a State
			 that directly or indirectly provides public services, school districts,
			 and any other instrumentality of a State; and(ff)authorizations or approvals necessitating a consultation under section 7;(II)is quantitative and qualitative; and(III)examines—(aa)the incremental effects of the critical habitat designation; and(bb)the cumulative
			 economic effects of both the critical habitat designation and the listing
			 determination made under subsection (a)(1).(ii)Determination factors not affectedNothing in clause (i)—(I)shall affect the determination to list a species under subsection (a)(1); or(II)adds to or subtracts from, or otherwise
			 modifies, the bases described in paragraph (1) or the factors described in
			 subsection (a)(1).(iii)Effective date(I)In generalClause (i) shall apply to any critical habitat designation proposed or
			 promulgated on or after October 30, 2013.(II)Reopening of finalized designationsNot later than 30 days after the date of enactment of
			 this clause, any critical habitat designation finalized on or after
			 October
			 30, 2013, shall be reopened to provide adequate time for compliance with
			 clause (i)..
			
